 


109 HR 4762 IH: Second Chance Voting Rights Act of 2006
U.S. House of Representatives
2006-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4762 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2006 
Ms. Millender-McDonald introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To secure the Federal voting rights of a person upon the unconditional release of that person from prison and the completion of sentence, including parole. 
 
 
1.Short titleThis Act may be cited as the Second Chance Voting Rights Act of 2006. 
2.FindingsThe Congress makes the following findings: 
(1)The right to vote is the most fundamental act performed by citizens in our great representative democracy. 
(2)Citizen participation in local, State, and Federal elections is the primary means to assure representation of many constituent groups in the political process. 
(3)More than 500,000 Americans who were convicted of felony crimes have served their entire sentence and stand free and clear of incarceration and parole. 
(4)It is the civic duty of every citizen of the United States to vote in any election in order to guarantee full and fair representation of all interests. 
(5)Allowing ex-offenders to vote restores them to their role as responsible citizens in this great country whose greatness is strengthened by the civic rehabilitation and participation of all nonvoting citizens. 
(6)The States of Alaska, Arkansas, California, Colorado, Georgia, Hawaii, Idaho, Illinois, Indiana, Kansas, Louisiana, Maine, Massachusetts, Michigan, Minnesota, Missouri, Montana, New Hampshire, New Jersey, New York, North Dakota, Ohio, Oregon, Pennsylvania, Rhode Island, South Carolina, South Dakota, West Virginia, and Wisconsin, and the District of Columbia, restore the right to vote automatically upon the completion of sentence, including parole. 
(7)The United States should ensure that the Federal voting rights of a person are restored upon the unconditional release of that person from prison and the completion of sentence, including parole. 
3.Federal voting rights of individuals who have been convicted of a criminal offense 
(a)In generalThe right of an individual who is a citizen of the United States to vote in any election for Federal office shall not be denied or abridged because that individual has been convicted of a criminal offense. 
(b)ApplicabilitySubsection (a) shall apply to an individual convicted of a criminal offense upon the unconditional release of that individual from incarceration for that offense and the completion of sentence for that offense, including parole. 
4.Enforcement 
(a)Attorney GeneralThe Attorney General may, in a civil action, obtain such declaratory or injunctive relief as is necessary to remedy a violation of this Act. 
(b)Private right of action 
(1)A person who is aggrieved by a violation of this Act may provide written notice of the violation to the chief election official of the State involved. 
(2)Except as provided in paragraph (3), if the violation is not corrected within 90 days after receipt of a notice under paragraph (1), or within 20 days after receipt of the notice if the violation occurred within 120 days before the date of an election for Federal office, the aggrieved person may, in a civil action obtain declaratory or injunctive relief with respect to the violation. 
(3)If the violation occurred within 30 days before the date of an election for Federal office, the aggrieved person need not provide notice to the chief election official of the State under paragraph (1) before bringing a civil action to obtain declaratory or injunctive relief with respect to the violation. 
5.DefinitionsFor purposes of this Act— 
(1)the term election means— 
(A)a general, special, primary, or runoff election; 
(B)a convention or caucus of a political party held to nominate a candidate; 
(C)a primary election held for the selection of delegates to a national nominating convention of a political party; or 
(D)a primary election held for the expression of a preference for the nomination of persons for election to the office of President; and 
(2)the term Federal office means the office of President or Vice President of the United States, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress of the United States. 
6.Relation to other laws 
(a)State lawsNothing in this Act shall be construed to prohibit the States enacting any State law which affords the right to vote in any election for Federal office on terms less restrictive than those established by this Act. 
(b)Federal lawsThe rights and remedies established by this Act are in addition to all other rights and remedies provided by law, and neither rights and remedies established by this Act shall supersede, restrict, or limit the application of the Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.) or the National Voter Registration Act (42 U.S.C. 1973–gg). 
 
